DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37, 44-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO 2015/179,407; hereinafter Nguyen) in view of Li et al (US 2010/0,189,188; hereinafter Li).
 	Regarding claim 36, Nguyen discloses an RF receiver (radio transceiver; 
paragraph [0036]; figs. 1A, 4E) comprising: two or more resonators (parallel resonators 422 and 424, paragraph [0093]), wherein each of the two or more resonators comprises two or more electrodes (resonator structure 102 comprises electrodes 110, 112, 114, and 116, paragraph [0059]), wherein each of the two or more electrodes (110, 112, 114, and 116) of a resonator (102) is coupled to at least one other electrode of the two or more electrodes of the respective resonator (the electrodes are coupled to the resonant structure and coupled to each other, Fig. 2A, ¶ [0132]); 
 	a feedback element (G 126) coupled to at least one port, wherein the feedback element has one or more inputs to receive one or more feedback control signals (                        
                            
                                
                                    V
                                
                                
                                    C
                                    O
                                    N
                                
                            
                        
                    132) to control a gain of the feedback element (a control voltage                         
                            
                                
                                    V
                                
                                
                                    C
                                    O
                                    N
                                
                            
                        
                     132 controls the operation of transimpedance amplifier G 126, and may be used to controllably turn the amplifier 126 on or off; ¶ [0060]), 
and the gain is controlled to change from a first value to a second value during a period of a single symbol (fig. 8C shows the control voltage                         
                            
                                
                                    V
                                
                                
                                    C
                                    O
                                    N
                                
                            
                             
                        
                    periodic quenching waveform, the periodic control voltage                         
                            
                                
                                    V
                                
                                
                                    C
                                    O
                                    N
                                
                            
                        
                     gates the regenerative amplifier gain control at the receive data rate to periodically grow and quench oscillation of the resonator disk; wherein the amplifier with the gain G is periodically quenched for reception; a received input bit-stream carrier signal is coupled to at least one resonator input electrode; and the means for reconstructing comprises an output oscillation produced by the resonator and amplifier positive feedback loop that corresponds to the received input bit-stream superimposed on the carrier; paras. [00117], [00142], [00156]); and
a switch configured to couple each of the at least one port to at least one of the two or more electrodes of an active resonator (oscillation quenching could likewise be obtained by a separate switch cutting the signal input or output from the amplifier or even by removing the bias voltage from the capacitive-gap resonator, the oscillator output is simply switched at 418 on and off via the input bit-stream 410; paras. [0080], [0092]), 
wherein the active resonator is selected from the two or more resonators based at least in part upon one or more resonator select signals (fig. 4E illustrates an expansion of the single-resonator implementation of fig. 4A with two or more parallel resonators 422 and 424 operated via a single amplifier 426, each resonator 422 and 424 may be designed with differing operating frequency through antenna 428, and to allow a greater selection of frequencies to be used for reception as in fig. 1A or fig. 1E; ¶ [0093]).  Nguyen do not explicitly disclose wherein the gain is controlled to change from a first value to a second value during a period of a single symbol. In the same field of endeavor, Li disclose a wireless communication system where the gain is controlled to change from a first value to a second value during a period of a single symbol (an OFDM symbol transmitted in a single symbol period, for each sample or set of samples of an OFDM symbol, the gain is adjusted iteratively, a pattern of gains may be configured where the pattern of gains are cycled through for adjusting the gains of the OFDM symbol, a pattern of gains can be configured to change from a low gain value to a high gain value during a period of a single symbol (paras. [0032], [0050], [0060], [0069]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so in order to accommodate degradation of transmitted signals dynamically for each received symbol and thereby enhance processing efficiency and communication reliability as suggested by Li (¶ [0005]).
	Regarding claim 37, Nguyen and Li the RF receiver of claim 36, wherein Nguyen disclose a first resonator of the two or more resonators has a first resonance frequency, the first resonance frequency is tunable over a first resonance frequency range, a second resonator of the two or more resonators has a second resonance frequency, the second resonance frequency is tunable over a second resonance frequency range, and the first resonance frequency range is different from the second resonance frequency range (the regenerative transceiver further comprising an array of two or more resonant structures arranged in parallel in the positive feedback loop wherein each resonant structure has a designed minimum resonant frequency                         
                            
                                
                                    f
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     and a maximum resonant frequency                         
                            
                                
                                    f
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     independent of any other parallel resonant structure, wherein a resonant frequency f of the resonant structure is changed by varying the tuning voltage                         
                            
                                
                                    V
                                
                                
                                    p
                                
                            
                        
                    , wherein the tuning voltage is variable from a minimum voltage                         
                            
                                
                                    V
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     to a maximum voltage                         
                            
                                
                                    V
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     that respectively corresponds to a minimum resonant frequency                         
                            
                                
                                    f
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     in to a maximum resonant frequency                         
                            
                                
                                    f
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     of the resonant structure; paras. [00135]-[00136], [00132]).
	Regarding claim 44, Nguyen and Li disclose the RF receiver of claim 36, wherein the gain is controlled to change from the first value to the second value through at least one intermediate value during the period of the single symbol (an OFDM symbol transmitted in a single symbol period, for each sample or set of samples of an OFDM symbol, the gain is adjusted iteratively, a pattern of gains may be configured where the pattern of gains are cycled through for adjusting the gains of the OFDM symbol, a pattern of gains can be configured to change from a low gain value to a high gain value through at least one mid value during a period of a single symbol; Li, paras. [0032], [0050], [0060], [0069]).
 	Regarding claim 45, Nguyen and Li disclose the RF receiver of claim 36, wherein Nguyen disclose the feedback element comprises a dissipative element, and at least one of the one or more feedback control signals couples the at least one port to the dissipative element during at least a portion of the period of the single symbol (feedback element or transimpedance amplifier 500 circuit comprises transistor                         
                            
                                
                                    M
                                
                                
                                    R
                                    F
                                
                            
                             
                        
                    508 which serves as the voltage controllable shunt-shunt feedback resistor, allowing easy adjustment of transimpedance amplifier 502 gain via its gate voltage                         
                            
                                
                                    V
                                
                                
                                    G
                                    A
                                    I
                                    N
                                
                            
                        
                     510; ¶ [0095]-[00100], figs. 5A, 1A).
Regarding claim 46, Nguyen and Li disclose the RF receiver of claim 36, further comprising: a tuning element (variable capacitance 162) coupled to at least one of the two or more electrodes (164, 166) of the active resonator, wherein the tuning element is controlled by one or more frequency control signals, and a resonance frequency of the active resonator is controlled by the tuning element (Nguyen; paras. [0024], [0068], [0060], [00147]; figs. 1H, 1I).
	Regarding claim 48, Nguyen and Li disclose the RF receiver of claim 36, the RF receiver of claim 36, wherein at least one of the two or more resonators is a resonator type comprising at least one of the following MEMS categories: a surface micromachined micromechanical structure, a bulk micromachined micromechanical structure, a piezoelectrically-actuatable micromechanical structure, and a capacitively-actuatable micromechanical structure (piezoelectric actuatable MEMS resonator; Nguyen, ¶ [0068], [00173], [0023], [0025]; fig. 1H, 1I).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO 2015/179,407; hereinafter Nguyen) in view of Li et al (US 2010/0,189,188; hereinafter Li) further in view of Hayner et al (US 2010/0,263,445) (hereinafter Hayner).
 	Regarding claim 49, Nguyen and Li disclose the RF receiver of claim 36, wherein they do not disclose the receiver further comprising: a response sensing element coupled to at least one of the two or more electrodes of the active resonator, wherein an output of the response sensing element is based at least in part upon a response of the active resonator, and at least one of the one or more feedback control signals is based at least in part upon the output of the response sensing element.  In the same field of endeavor, Hayner discloses a MEMS resonator device having a response sensing element coupled to at least one of the two or more electrodes of the active resonator (a sense element including a sense mass coupled to a plurality of sense measurement electrodes; ¶ 19), wherein an output of the response sensing element is based at least in part upon a response of the active resonator, and at least one of the one or more feedback control signals is based at least in part upon the output of the response sensing element (when the resonator is driven by an oscillation frequency, the response is measured by sense measurement electrodes to sense oscillation of the sense mass, where a signal is output by the sense mass where the output signal is processed by a dynamic frequency control unit to generate frequency control signals configured to be transmitted to a frequency tuning unit the control signal is used to tune the resonance frequency of the resonator; paras. [0013], [0020], [0024]-[0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate sensing electrodes for tuning the resonance frequency of a MEMS device in order to accurately determine MEMS characteristics to provide precise feedback for making necessary adjustment as suggested by Hayner (¶ 17).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO 2015/179,407; hereinafter Nguyen) in view of Li et al (US 2010/0,189,188; hereinafter Li) further in view of Zurcher et al (US 2005/0,046,518).
Regarding claim 50, Nguyen and Li disclose the RF receiver of claim 36, wherein they do not disclose at least one of the two or more resonators is an LC-resonator.  In the same field of endeavor, Zurcher disclose at least one of the two or more resonators is an LC-resonator (¶ [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a resonator made of inductor-capacitor structure as is well-known in microelectro-mechanical type resonators.


Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 47, Nguyen and Li disclose the RF receiver of claim 36, wherein the cited prior art fails to disclose or suggest the gain is a loop gain, the first value corresponds to the loop gain being zero or less, and the second value corresponds to the loop gain being 1 or more.
Claims 38-39 and 51-62 are allowed.
 	Regarding claim 38, Nguyen (WO 2015/179,407) disclose a system to capture symbol data from a wireless signal using an RF receiver, the system comprising: two or more resonators (parallel resonators 422 and 424, ¶ [0093]), wherein each of the two or more resonators comprises two or more electrodes (resonator structure 102 comprises electrodes 110, 112, 114, and 116, ¶ [0059]), wherein each of the two or more electrodes (110, 112, 114, and 116) of a resonator (102) is coupled to at least one other electrode of the two or more electrodes of the respective resonator (the electrodes are coupled to the resonant structure and coupled to each other, Fig. 2A, ¶ [0132]); a feedback element (126) coupled to at least one port, wherein the feedback element has a gain (G), and the gain is controlled based at least in part upon one or more feedback control signals (a control voltage             
                
                    
                        V
                    
                    
                        C
                        O
                        N
                    
                
            
         132 controls the operation of transimpedance amplifier G 126, and may be used to controllably turn the amplifier 126 on or off; ¶ [0060]); a switch configured to couple each of the at least one port to at least one of the two or more electrodes of an active resonator (oscillation quenching could likewise be obtained by a separate switch cutting the signal input or output from the amplifier; paras. [0080], [0092]), wherein the active resonator is selected from the two or more resonators based at least in part upon one or more resonator select signals (each resonator 422 and 424 may be designed with differing operating frequency through antenna 428, and to allow a greater selection of frequencies to be used for reception as in fig. 1A or fig. 1E;
¶ [0093]).  However, the cited prior art fails to disclose or fairly suggest one or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to: provide instructions to select a first resonator of the two or more resonators as the active resonator, wherein the first resonator is selected as the active resonator based at least in part upon at least one of the one or more resonator select signals comprising first data; provide instructions to set the gain to a first value during a first portion of a period of a single symbol, wherein the gain is set based at least in part upon at least one of the one or more feedback control signals comprising second data; and provide instructions to set the gain to a second value during a second portion of the period of the single symbol, wherein the gain is set based at least in part upon at least one of the one or more feedback control signals comprising third data.
 	Regarding claim 39, Nguyen disclose a computer-implemented method of capturing symbol data from a wireless signal using an RF receiver (fig. 1A), wherein the RF receiver comprises two or more resonators (422, 424; fig. 4E), a feedback element (126), and a switch, each of the two or more resonators comprises two or more electrodes (110, 112, 114, and 116), each of the two or more electrodes of a resonator is coupled to at least one other electrode of the two or more electrodes of the respective resonator (the electrodes are coupled to the resonant structure and coupled to each other, Fig. 2A, ¶ [0132]), the feedback element (126) is coupled to at least one port, the feedback element has a gain (G), the gain is controlled based at least in part upon one or more feedback control signals (a control voltage             
                
                    
                        V
                    
                    
                        C
                        O
                        N
                    
                
            
         132 controls the operation of transimpedance amplifier G 126, and may be used to controllably turn the amplifier 126 on or off; ¶ [0060]), the switch is configured to couple each of the at least one port to at least one of the two or more electrodes of an active resonator (oscillation quenching could likewise be obtained by a separate switch cutting the signal input or output from the amplifier; paras. [0080], [0092]), and the active resonator is selected from the two or more resonators based at least in part upon one or more resonator select signals (each resonator 422 and 424 may be designed with differing operating frequency through antenna 428, and to allow a greater selection of frequencies to be used for reception as in fig. 1A or fig. 1E; 
para. [0093]).
However, the cited prior art fails to disclose or fairly suggest the method comprising: providing, by at least one of one or more processors, instructions to select a first resonator of the two or more resonators as the active resonator, wherein the first resonator is selected as the active resonator based at least in part upon at least one of the one or more resonator select signals comprising first data; providing, by at least one of the one or more processors, instructions to set the gain to a first value during a first portion of a period of a single symbol, wherein the gain is set based at least in part upon the at least one of the one or more feedback control signals comprising second data; and providing, by at least one of the one or more processors, instructions to set the gain to a second value during a second portion of the period of the single symbol, wherein the gain is set based at least in part upon at least one of the one or more feedback control signals comprising third data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648